DETAILED ACTION
	Examiner acknowledges applicant's remarks and amendment dated 12/13/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 12/13/2021, with respect to office action dated 9/13/2021 have been fully considered and are persuasive.  The rejections of 9/13/2021 have been withdrawn. 

Reason for Allowance
Claims 1, 3-9 and 11-16 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest an apparatus/method for measurement of atmospheric temperature inversions comprising a temperature sensor, an electronic display at one end of a pole with a display and processor, the temperature sensor is located at the first end of the foldable pole wherein the lower pole connected to the upper pole via a flexible coil spring hinge: and a locking sleeve which, when locked in a first position, aligns the lower pole and upper pole along the same longitudinal axis, and which, when locked in a second position, allows the coil spring hinge to bend such that the upper pole and lower pole are side-by-side.

The closest reasonable prior art reference is Hughes et al. (2011/0226044) teaches a consistometer having a temperature sensor on a pole mounted with a display and processor. However, Hughes does not teach measuring temperature inversion with the foldable pole wherein the lower pole connected to the upper pole via a flexible coil spring hinge: and a locking sleeve which, when locked in a first position, aligns the lower pole and upper pole along the same longitudinal axis, and which, when 

The secondary reference, Hisayasu et al. (JP2006-153787), teaches measuring temperature inversion using multiple temperature sensors in a building.  However, Hisayasu does not teach a foldable pole wherein the lower pole connected to the upper pole via a flexible coil spring hinge: and a locking sleeve which, when locked in a first position, aligns the lower pole and upper pole along the same longitudinal axis, and which, when locked in a second position, allows the coil spring hinge to bend such that the upper pole and lower pole are side-by-side.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, an apparatus/method for measurement of atmospheric temperature inversions comprising a temperature sensor, an electronic display at one end of a pole with a display and processor, the temperature sensor is located at the first end of the foldable pole wherein the lower pole connected to the upper pole via a flexible coil spring hinge: and a locking sleeve which, when locked in a first position, aligns the lower pole and upper pole along the same longitudinal axis, and which, when locked in a second position, allows the coil spring hinge to bend such that the upper pole and lower pole are side-by-side.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855